Citation Nr: 1143289	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-15 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, TN


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Camden General Hospital on December 10, 2007.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Appellant reportedly had active duty service from April 1960 to April 1962 (as noted in the statement of the case).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee that denied payment of medical expenses.  The Appellant's notice of disagreement was received in March 2008.  A statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.


FINDINGS OF FACT

1.  The Appellant was admitted to the emergency room of Camden General Hospital on December 10, 2007.

2.  At the time of the Appellant's admission to Camden General Hospital on December 10, 2007, a prudent layperson would have reasonably expected that delay in treatment would have been hazardous to life and health.

3.  Given the emergent nature of the Appellant's condition on December 10, 2007, a VA facility was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for medical care received at Camden General Hospital on December 10, 2007, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. § 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking entitlement to reimbursement for the cost of private medical treatment in connection with his admission to Camden General Hospital on December 10, 2007, under the provisions of 38 U.S.C.A. § 1725 which is commonly referred to as the Veterans Millennium Healthcare and Benefits Act.

To be eligible for reimbursement under 38 U.C.C.A. § 1725, the Appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

Although not entirely clear, the decisional documents and statement of the case associated with this appeal reflect that the appellant's claim for reimbursement has been denied on the basis of VA findings that requirements (b) and (c) of 38 C.F.R. § 17.1002 were not met.  The Board's focus is therefore directed to these particular regulatory provisions.  

In his March 2008 notice of disagreement the Veteran explained that "I had a Prostate Biopsy done at the Dept. of Veterans Affairs Hospital in Nashville, Tennessee and I had ACUTE URINE RETENTION and could not drive 125 miles or 2 hours to the Nashville facility."  This statement presents some confusion, as the March 2008 statement includes an indication that the "Camden General Hospital Emergency room was nice enough to insert a CATHETER so I could make this long trip to Nashville to receive treatment by the V.A. Hospital."  However, the emergency room report from Camden General Hospital from December 10, 2007, indicates that the visit on that day involved removal (rather than installation) of a Foley Catheter.  The emergency room report indicates that the Veteran told the treating medical professionals that VA told him to have the Foley Catheter removed.  A handwritten note on an internal VAMC document dated April 2009 indicates that VA personnel considered the catheter to have been "placed because of procedure at outside hospital," while acknowledging that the Veteran was seen by a urologist at VA on December 12, 2007.

The Veteran has more recently testified, in his May 2009 substantive appeal, that he sought treatment at Camden General Hospital on December 10, 2007 because "I was in extreme pain and sweating profusely from urine retention and could not drive to Vets hospital in Nashville, Tenn 125 miles away."  The May 2009 statement does not repeat the confusing contention that a catheter was installed during the emergency room visit in question.

Thus, the facts are not entirely clear with regard to the details of the nature and chronology of the Veteran's Foley catheter installation at the pertinent time.  However, the Board finds that the facts are nevertheless reasonably well established with regard to the essential questions concerning the legal criteria decisive to this case.

The Board has carefully considered the statements and the evidence in this case.  Even acknowledging the confusion presented by the Veteran's March 2008 statement and other notations of record, the Board finds no persuasive basis for doubting the Veteran's repeated testimony to the effect that he was experiencing symptomatic difficulties with urine retention on December 10, 2007.  It is apparent from the evidence of record that the Veteran had a recent prostate biopsy which led to his experiencing urinary difficulty of a level of concern sufficient to prompt him to seek medical attention and intervention.  Regardless of whether a catheter was installed or removed by the private facility, there is no reason to doubt the Veteran's statements that he was in pain and unable to drive 125 miles to the VA facility.  The Board must view the situation from the point of view of a prudent layperson, not a medical professional looking retrospectively.  The Board believes that a prudent layperson in the Veteran's situation might reasonably expect that delay in seeking immediate medical attention would have been hazardous to his health.  There is no dispute that the private emergency room treatment in question was concerned with resolving the Veteran's complaints involving a catheter at that time.  The Board thus finds that the requirements of 38 C.F.R. § 17.1002(b) were met.

Moreover, the Board believes that a prudent layperson would reasonably find it unfeasible for the Veteran to seek such medical care at the VA hospital in Nashville 125 miles away.  The Board observes that the Veteran's home address is in a location that is approximately the contended distance from the VA hospital in Nashville.  There is no indication of record, including in the VAMC's documentation of consideration and adjudication of this claim, that there was any appropriate VA medical facility more accessible to the Veteran at the time.  The Board thus finds that the requirements of 38 C.F.R. § 17.1002(c) were met.

In sum, the Board is unable to agree with the articulated reasons for the denial of the Appellant's claim for reimbursement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the requirements (b) and (c) of 38 C.F.R. § 17.1002 appear to have been met.

The remaining criteria for entitlement to reimbursement under the provisions of 38 U.S.C.A. § 1725 otherwise appear to have been established without dispute from the VAMC.  The Board notes that memoranda and worksheets competed by VAMC personnel in the consideration of this case reflect that the VAMC conceded the facts pertinent to the elements of entitlement to reimbursement under the provisions of 38 U.S.C.A. § 1725 other than elements (b) and (c).

Therefore, the Board finds that entitlement to payment or reimbursement for medical services provided at Camden General Hospital on December 10, 2007 is warranted.


ORDER

Payment or reimbursement for medical services provided at Camden General Hospital on December 10, 2007, is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


